Exhibit 10


FORM OF AGREEMENT FOR
LONG TERM PERFORMANCE AWARD
GRANTS TO EXECUTIVE OFFICERS


GE 2007 LONG TERM INCENTIVE PLAN


Grant of Contingent [START DATE]-[END DATE] Long Term Performance Award




1.  
Grant of Contingent [START DATE]-[END DATE] Long Term Performance Award.  The
Management Development and Compensation Committee (“Committee”) of the Board of
Directors of General Electric Company (“Company”) approved a Contingent [START
DATE]-[END DATE] Long Term Performance Award (“Award”) for [NAME] (“Grantee”),
under and subject to the terms of the Company’s 2007 Long Term Incentive Plan
(“Plan”).  This Award provides a potential payment to the Grantee in [PAYMENT
DATE] as described below that, in accordance with the terms of the Award, will
be based upon the attainment of certain financial performance goals from [START
DATE] through [END DATE] and the Grantee’s annual compensation rate as of
[SALARY DATE] each as explained below.



2.  
Purpose of Award and Financial Performance Goals.  This Award was made to
provide additional emphasis on and incentive for the attainment of the following
important financial performance goals for the Company on an overall basis during
the three-year performance period from [START DATE] through [END DATE].




 
Company Performance Goals for the Period [START]-[END]
Financial Performance Measurements
Threshold
Target
Maximum
       
Cumulative Earnings Per Share
 
$X.XX
 
$X.XX
 
$X.XX
 
Cumulative Industrial CFOA (B$)
 
$XX.X
 
$XX.X
 
$XX.X
 
2012 Industrial % Return on Total Capital
 
X.X%
 
X.X%
 
X.X%
 
Ending Net Investment of GE Capital (B$)
 
$XX.X
 
$XX.X
 
$XX.X
 



Attainment of the performance goals will be determined solely by the Committee
and will be based on the financial performance results, adjusted for any unusual
items, of the Company and GE Capital, all as defined and interpreted by the
Committee.


3.  
Payment.  The Award will be payable in cash, or Company common stock or similar
equity, or a combination thereof, at the discretion of the Committee, to the
Grantee on or before [PAYMENT DATE], provided the Committee determines that the
Company has attained or exceeded at least one of its threshold goals set forth
in the table above.  The table below shows the percentage of the Grantee’s
annual compensation rate as of [COMPENSATION DATE] (i.e., annual base salary
rate at [SALARY DATE] and incentive compensation earned for [IC YEAR] and paid
in [IC PAYMENT DATE]) that would be payable on or before [PAYMENT DATE] if the
specified goals were to be precisely attained (i.e., threshold, target or
maximum) for all of the financial performance measurements set forth in the
table above.




 
Threshold
Target
Maximum
Potential Payment as % of
     
Annual Compensation Rate
XXX%
XXX%
XXX%



In calculating the actual amount of the payment, if any, that will be payable
hereunder, each of the performance measurements will be weighted equally (i.e.,
25%), and payment will be prorated if financial performance falls between goals.
Payment will be reduced by any taxes that must be paid or withheld as

 
- 1 -

--------------------------------------------------------------------------------

 

determined by the Company.  Further, no award payout to a named executive
officer of the Company may exceed one tenth of one percent of the Company’s
aggregate adjusted net earnings during the performance period.


4.  
Alteration/Termination.  The Award will be cancelled if the Grantee’s employment
with the Company or any of its affiliates terminates before the payment of the
Award for any reason other than death, retirement, disability or business
disposition.  In addition, the Committee shall have the right at any time in its
sole discretion to waive any provisions of, or amend, alter, suspend,
discontinue or terminate the Award without the consent of the Grantee.



5.  
Plan Terms Incorporated.  All terms used in this Award have the same meaning as
given such terms in the Plan.  This Award incorporates the provisions of the
Plan, a copy of which will be furnished upon request, and such provisions shall
be deemed a part of the grant for all purposes.



6.  
Modification, Waiver or Amendment.  This Award and the Plan contain all of the
provisions applicable to the Award granted herein and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, authorized by the Committee, and delivered to
the Grantee.



7.  
Acknowledgement and Agreement.  The undersigned Grantee hereby acknowledges
receipt of this Award and agrees to the terms herein.  Without in any way
limiting the authority of the Committee with respect to this Award, including
Section 4 hereof, the Grantee agrees that:



·  
If, prior to the payment of the Award, the Grantee voluntarily terminates
employment or fails to accept a comparable offer of employment from a successor
employer, or if the Grantee is removed from his or her position for any reason,
the Grantee will not be entitled to any payment under this Award.



·  
If the Grantee retires, becomes disabled, transfers to a successor employer upon
a business disposition, or dies prior to [END DATE] and would have received a
payment under this Award, but for such retirement, disability, business
disposition or death, the Grantee or the Grantee’s estate in the case of death,
will be given a pro-rata payment on or before [PAYMENT DATE], based on the
number of months worked for the Company during the performance period, subject
to the discretion of the Committee to reduce or cancel such payment.   Further,
in the event of a business disposition, the Committee may condition payment of
any such pro-rata award (based on employment through the applicable Closing
Date) on continued employment with the successor employer through the normal
payout date, and in no event shall any employment contract, agreement,
statements, documents or practices supersede the Committee’s determinations.





If the Board of Directors of the Company (the “Board”) determines that the
Grantee has engaged in conduct detrimental to the Company that resulted in a
material inaccuracy in the Company’s financial statements or performance metrics
that affects the Award, the Board may take a range of actions to remedy the
conduct that include, without limit, seeking reimbursement of any portion of the
Award paid to the Grantee that is greater than would have been paid if
calculated based on the accurate financial statements or performance metrics;
provided that if the Board determines that the Grantee engaged in fraudulent
misconduct it will seek such reimbursement.  The terms and conditions of this
Award, including the reimbursement requirement in this paragraph, shall survive
the payment of the Award.


8.  
Interpretation and Application of Terms.  Any and all determinations with
respect to the interpretation and application of this Award, including the
attainment or measurement of performance goals and the determination of the
Grantee’s right to, or the amount (if any) of, any payment pursuant hereto,
shall lie solely with the Committee.  All such determinations are final and
binding upon the Grantee, their estate, and any person seeking to assert a claim
through or on their behalf, and neither the Grantee nor any other person shall
have any right to appeal such determinations.


 
- 2 -

--------------------------------------------------------------------------------

 










   
General Electric Company
   
[DATE]
     
Grantee’s Signature
               
Date
   





Awards must be acknowledged on or before June 1, 2010.



 
- 3 -

--------------------------------------------------------------------------------

 
